Citation Nr: 1601073	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for a shell fragment wound of the skin of the penis, left scrotum, and left upper inner thigh with small retained foreign body in the thigh.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

These issues are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2012 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held in October 2015.  A transcript is of record.

At the Board hearing, the Veteran noted that he did not believe he would be able to hold a full-time job due to the pain from his shell fragment wound.  See Board Hearing Tr. at 12.  The Board finds that a claim of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; entitlement to a rating in excess of 10 percent for a shell fragment wound of the skin of the penis, left scrotum, and left upper inner thigh with small retained foreign body in the thigh; and entitlement to TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for hypertension; the Veteran did not appeal that decision.

2.  At the time of the July 2005 rating decision, the record contained treatment records reflecting a diagnosis of hypertension.  Subsequent to the July 2005 denial, the Veteran submitted a July 2013 opinion from his treating physician noting that his hypertension is made worse by his pain and PTSD.  This opinion is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104(a) (2015).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

The petition to reopen the claim for service connection for hypertension is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure the Veteran is afforded due process and that there is a complete record upon which to decide the issues on appeal.

I.  VA Examination

The Veteran's shell fragment wound is currently rated under the diagnostic code covering muscle injuries of the thigh and hip, by analogy to the diagnostic code covering scars (as the scar code affords a higher rating).  See 38 C.F.R. §§ 4.73, Diagnostic Code 5381, 4.118, Diagnostic Code 7804 (2015).  The Veteran has complained of neurological problems, and has been diagnosed with pelvic pain syndrome with limited mobility of the hips, chronic orchialgia, a locally tender granuloma around the shell fragment wound adjacent to the left testicle, and mild left testicular atrophy as related to his shell fragment wound.  See Board Hearing Tr. at 3 (reporting a nerve injury since the time of surgery in 1968); October 2011 VA urology treatment record (diagnosing chronic orchialgia "probably related to his prior surgery during his time in service"); March 2005 VA treatment records (diagnosing chronic pelvic pain syndrome) and September and October 2012 VA physical therapy records (documenting treatment of pelvic pain status post shrapnel wound with limited mobility of bilateral hips, left greater than right); June 2005 VA examination report (diagnosing a locally tender granuloma); and March 2012 private urology record (noting a September 2011 ultrasound, reflecting mild left testicular atrophy).

At a June 2005 VA examination (prior to the October 2011 increased rating claim currently on appeal), the examiner believed that the Veteran's neurological issues were unrelated to his service-connected shell fragment wound, and noted that he was interested to see if any symptoms improved after right hernia hydrocele surgery.  Since that time, the Veteran has undergone two surgeries on his right testicle (neurolysis and hydrocelectomy), but his left-sided pain and neurological problems have continued to persist.  As such, an examination is in order to determine the full range of symptomatology associated with the Veteran's service-connected shell fragment wound disability.

II.  Supplemental Statement of the Case

The most recent adjudications by the AOJ in this appeal are dated February 2013 (Statement of the Case for the issue of an increased rating for a shell fragment wound) and June 2012 (Supplemental Statement of the Case for the issue of service connection for hypertension).  Since that time, a significant amount of evidence has been added to the record, to include VA examinations and outpatient treatment records.  See, e.g., June 2014 and July 2013 Disability Benefits Questionnaires for scars and hypertension; outpatient records from Gainesville VA Medical Center.

The law provides the Veteran a right to one review on appeal.  38 U.S.C.A. § 7104(a) (West 2014).  The Board may initially review new evidence submitted by the Veteran or his representative with or subsequent to a substantive appeal filed on or after February 2, 2013.  Id. § 7105(e).  Here, however, as the substantive appeal for hypertension was submitted prior to February 2, 2013, and the record contains medical evidence that was obtained by VA (i.e., not submitted by the Veteran or his representative), initial adjudication of this evidence is required before Board review may continue its review of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA records from the Gainesville VA Medical Center, dated from April 7, 2015.  If any of the records requested are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Concurrent with the above, request that the Veteran clarify his employment history in regard to his contention that he is unable to work as a result of his service-connected shell fragment wound.  If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence in accordance with 38 C.F.R. § 3.159.

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the full range of symptomatology associated with his service-connected shell fragment wound of the skin of the penis, left scrotum, and left upper inner thigh with small retained foreign body in the thigh.  The entire claims file (i.e., records in the Veteran's VBMS and Virtual VA eFolders) must be made available to, and reviewed by, the examiner.

The examiner should elicit from the Veteran a full history of symptomatology associated with this service-connected disorder.  The examiner should conduct an examination of the Veteran and perform any necessary testing - to include any scan necessary to determine atrophy, granulomas, or residuals of the retained foreign body; as well as any neurological testing and/or rotation of the hip and thigh.

The examiner should specifically and clearly identify all symptoms related to the service-connected shell fragment wound.  In doing so, the examiner should note that the Veteran is not service connected for any right scrotal/testicular condition, and those symptoms should not be included in the discussion.

With any additional, related disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused, or aggravated beyond a natural progression, by his service-connected shell fragment wound of the skin of the penis, left scrotum, and left upper inner thigh with small retained foreign body in the thigh; or caused by any in-service surgery related to this injury.  A full rationale should be provided for any opinion of record.

Finally, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  Consider all evidence since the prior adjudications.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.

In readjudicating the claim of a rating in excess of 10 percent for a shell fragment wound of the skin of the penis, left scrotum, and left upper inner thigh with small retained foreign body in the thigh, consider whether the disability picture is sufficiently contemplated by the rating schedule, and if not, take appropriate steps to refer extra-schedular consideration to the Director of the Compensation Service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


